Case 2:20-cv-05099-JMV-MF Document 44 Filed 09/13/21 Page 1 of 2 PageID: 150




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


  XIN YUE GUO a.k.a XIN YUE on behalf of himself and
  as an assignee of YISHENG LI and YISHENG LI.                   Civil Action No.:
                                                                 2:20-CV-05099-JMV-MF
                                   Plaintiffs,
                                                                 THIRD AMENDED
                           -against-                             SCHEDULING ORDER

  STEWART LOR,

                                   Defendant.



        THIS MATTER having come before the Court upon a joint application of the parties

 for an extension of the time-limits in the Second Amended Scheduling Order (Doc. 41) as

 follows, and for good cause shown:

        IT IS ORDERED THAT THE litigation schedule in this matter shall be amended as

 follows:

       Any unresolved discovery disputes (other than those that arise during depositions)

        must be brought before the Court no later than November 1, 2021;

       Fact discovery to remain open through December 1, 2021;

       Any affirmative expert reports shall be delivered by December 20, 2021, with

        depositions of those experts to be taken and completed within 30 days of receipt of the

        reports;

       Any responding expert reports shall be delivered by January 10, 2021, with depositions

        of those experts to be taken and completed within 30 days of receipt of the reports.

        All other deadlines in the entered Second Amended Scheduling Order (Doc. 41) are

 still in effect and/or are unchanged.



                                                 1
Case 2:20-cv-05099-JMV-MF Document 44 Filed 09/13/21 Page 2 of 2 PageID: 151




                                      DGW KRAMER LLP

                                      By: /s/ Jacob Chen
                                      Jacob Chen, Esq. (pro hac vice)
                                      One Rockefeller Plaza,
                                      1060 New York, NY 10020
                                      Ph: 917-633-6860
                                      E-mail: jchen@dgwllp.com

                                      Howard Gutman, Esq.
                                      LAW OFFICES OF HOWARD A. GUTMAN
                                      230 Route 206, Suite 307
                                      Flanders, NJ 07836
                                      Ph: 973-598-1980
                                      E-mail: howardgutman@aol.com

                                      Attorneys for Plaintiffs/Counterclaim-Defendants



                                      ABELL ESKEW LANDAU LLP

                                      By: /s/David M. Eskew
                                      David M. Eskew
                                      41 Watchung Plaza, #501
                                      Montclair, NJ 07042
                                      Ph: 646-970-7342
                                      E-mail: deskew@aellaw.com

                                      Amiad Kushner (pro hac vice)
                                      SEIDEN LAW GROUP LLP
                                      322 Eighth Ave, Suite 1704
                                      New York, NY 10001
                                      Ph: 646-766-1914
                                      E-mail: akushner@seidenlawgroup.com

                                      Attorneys for Defendant/Counterclaimant


 IT IS SO ORDERED this _13 day of September 2021.




                                  Hon. Mark Falk
                                  Chief Magistrate Judge


                                         2
